Citation Nr: 0331139	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2002, the Board remanded this case to the RO.  The 
veteran has since stated that he does not plan to submit 
additional evidence and has waived a 60 day waiting period.  


REMAND

In the May 2002 Remand, the Board found the veteran had 
effectively requested a rating in excess of 50 percent for 
his service-connected psychological factors (anxiety and 
depression) affecting a physical condition (gastrointestinal 
disorder).  The Board further pointed out that the outcome 
of the unadjudicated claim for an increased rating for his 
service-connected disability could materially affect the 
result of his claim for a total compensation rating, and 
found that the issues were inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Among the 
requested actions in the May 2002 Remand, the Board asked 
the RO to adjudicated the issue of an increased rating for 
his service-connected psychiatric disorder.  The RO did not 
formally adjudicate this issue.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  

Accordingly the case is remanded to the RO for the following 
action:

1.  The RO should formally adjudicate the 
issue of entitlement to an increased 
rating for the service-connected 
psychological factors (anxiety and 
depression) affecting a gastrointestinal 
disorder.  If the benefit sought is not 
granted the veteran and his representative 
should be notified of that decision and of 
his appellate rights.  The RO is advised 
that this issue is not before the Board 
for appellate consideration until timely 
perfected.

2.  The RO is requested to ensure that all 
notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent Court order and 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, and any 
other applicable legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Following any additional actions deemed appropriate by the 
RO to ensure the veteran's right of due process, the case 
should be returned of further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the United States Court of 
Appeals for Veterans Claims (Court).  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


